Citation Nr: 1101617	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  96-37 632	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to November 1991.

This appeal to the Board of Veterans Appeals arises from a May 
1995 rating action that denied service connection for a right hip 
disability.

In March 1997, the Veteran testified at a hearing before a 
hearing officer at the RO.

In November 1998, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decisions of May 1999, August 2000, and August 2003, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.

By decision of August 2006, the Board, in pertinent part, denied 
service connection for cervical spine, left shoulder, bilateral 
knee, and right hip disabilities.  The Veteran appealed the 
denials to the U.S. Court of Appeals for Veterans Claims (Court).  
By June 2008 Order, the Court vacated the August 2006 Board 
decision with respect to the cited issues and remanded the 
matters to the Board for compliance with instructions contained 
in a May 2008 Joint Motion for Remand of the appellant and the VA 
Secretary.

By decision of November 2008, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

In September 2010, the Veteran raised the issue of service 
connection for PTSD.  However, that issue has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) and the Court's Order, the 
Board finds that all notice and development action needed to 
render a fair decision on the claims on appeal has not been 
accomplished.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).

In November 2008, the Board remanded this case to the RO afford 
the Veteran a VA examination and to obtain medical opinions with 
respect to direct and secondary service connection, accompanied 
by a discussion of the clinical evidence on file, and a clear 
explanation of the reasons and bases for the opinions provided.  
The Veteran was afforded a VA examination by D. J. Abood, M.D., 
at the Cleveland, Ohio VA Medical Center (VAMC) in April 2010, 
but the RO failed to instruct the physician to provide all the 
medical opinions requested by the Board.  While Dr. Abood 
rendered requested opinions for the record with respect to the 
matters of whether the veteran's service-connected left pubic 
ramus fracture caused or aggravated the veteran's cervical spine, 
left shoulder, bilateral knee, and right hip disabilities, the RO 
failed to instruct him to discuss the matters of whether the 
veteran's cervical spine, left shoulder, bilateral knee, and 
right hip disabilities had their onset in service, or are 
directly related to any symptoms that the Veteran identifies as 
having had in service that might not be reflected in the service 
medical records.
     
Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  The 
failure of an examiner to respond to a question posed for 
adjudication purposes is characterized as "non-evidence," 
including the use of equivocal language such as "may or may 
not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 
241 (1993). Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain a supplemental statement from Dr. 
Abood at the Cleveland VAMC to resolve the issues on appeal.  The 
RO is advised that a new examination of the Veteran is not 
necessary unless Dr. Abood is unable to furnish the additional 
information without another examination of the Veteran, or Dr. 
Abood is unavailable, and a new examination by another examiner 
is necessary.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should return the claims folder 
to D. J. Abood, M.D., at the Cleveland VAMC 
for a detailed medical statement to 
supplement his prior April 2010 medical 
opinions regarding any inservice etiology 
of the veteran's current cervical spine, 
left shoulder, bilateral knee, and right 
hip disabilities disabilities.  

Dr. Abood should specifically review the 
evidence in the claims folder, including 
the service medical records, and render 
opinions for the record as to whether, on 
the basis of the available evidence, it is 
at least as likely as not (i.e., there is 
at least a 50% probability), or it is not 
at least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed cervical spine, left 
shoulder, right knee, left knee, and right 
hip disability (a) had its onset during the 
veteran's military service, or (b) is 
directly related to any symptoms that the 
Veteran identifies as having had in service 
that might not be reflected in the service 
medical records.

If Dr. Abood is unable to furnish the 
additional information without another 
examination of the Veteran, or Dr. Abood is 
unavailable, the RO should schedule the 
Veteran for a new examination to obtain the 
requested answers to the specific 
abovementioned medical questions.     

In reaching his opinions, the physician 
should provide a detailed discussion of the 
veteran's documented medical history and 
assertions, and set forth the complete 
rationale for the conclusions and opinions 
reached in a printed (typewritten) report.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
11 Vet. App. at 271.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.
 
5.  If any benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and her representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

